DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment of claims submitted on 02/02/2021 has been entered.  Claims 1-3 have been amended.  Therefore, claims 1-6 is now pending in the present application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0333375 A1) in view of Fukuda (US 4,955,673) or Fenley (US 2,663,386). 
Regarding claim 1, Inoue et al. discloses a front vehicle body structure (fig. 1) of a vehicle equipped with a vehicle brake system comprising an electric brake actuator (16) that generates a brake hydraulic pressure based on at least a brake pedal operation and a reservoir tank (14; 36) for a brake fluid, the electric brake actuator and the reservoir tank being disposed to be spaced apart from each other in a mounting compartment for a power unit (14) defined in front of a dashboard (2), 
the electric brake actuator (16) is eccentrically disposed on a left side or a right side of the vehicle in the mounting compartment (note fig. 1), and 
a fixing point (23a and 23b) for fixing a piping tube connecting the electric brake actuator and the reservoir tank is provided on the fixing point inside the mounting compartment.
Inoue et al. discloses all claimed limitations as set forth above but fails to explicitly disclose a junction box being a box protecting terminals used to couple electric wires as recited in the claim.  However, each of Fukuda and Fenley discloses a similar structure arrangement comprising a reservoir (note the reservoir with the master cylinder 22 of Fukuda and the 
Regarding claims 2-3, Inoue et al. discloses a stroke direction shaft of the electric brake actuator (16) but fails to explicitly disclose the stroke direction of the shaft of the electric brake actuator to be disposed in a direction crossing a front-rear direction or in a left-right direction of the vehicle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the actuator relative to the vehicle body structure so that the stroke direction of the shaft of the electric brake actuator to be disposed in a direction crossing a front-rear direction or in a left-right direction of the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art as such arrangement of the actuator will allow to have a compact arrangement of the brake system where space is limited. 
Regarding claims 4-6, Inoue et al. all claimed limitations as set forth above including the electric brake actuator on the vehicle by a bracket (note [0074] of Inoue et al.) but fails to disclose the detail of the bracket having at least two fixing portions, and at least one of the fixing portions having a notch as claimed.  However, Fukuda discloses a very similar brake system arrangement of a vehicle (note fig. 1) comprising an electric brake actuator (24) mounted on the vehicle via a bracket (34) having at least two fixing portions, and at least one of the fixing portions having a notch (note 34 in figs. 1-2).  It would have been obvious to one having .     

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, the applicant argues Inoue does not teach or suggest a fixing point for fixing a piping tube connecting the electric brake actuator and the reservoir tank providing on a junction box inside the mounting compartment, the junction box being a box protecting terminals used to couple electric wires as required by claim 1.  The examiner disagrees.  As set forth above, Inoue et al. discloses all claimed limitations as set forth above but fails to explicitly disclose a junction box being a box protecting terminals used to couple electric wires as recited in the claim.  However, each of Fukuda and Fenley discloses a similar structure arrangement comprising a reservoir (note the reservoir with the master cylinder 22 of Fukuda and the reservoir 8 of Fenley), an actuator (note 24 of Fukuda and 13 of Fenley), and a junction box (note the actuator 24 of Fukuda comprises a housing and an electrical motor which comprises electrical wires and the junction box 7 of Fenley used to couple electric wires) electrical protecting terminals used to couple electric wires, wherein the reservoir and the actuator are coupled to the junction box via lines.  It would have been obvious to one having ordinary skill in the art at the time the invention was made the fixing point of Inoue et al. couple to a junction box being a box protecting terminals used to couple electric wires as taught by each of Fukuda and Fenley will allow to have a compact arrangement of the brake system where space is limited while assuring protection from breakage of the any of the components even when the vehicle is subjected to a vehicle collision or the like.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657